Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 12th, 2022.  Claims 1and 11 have been amended. Claims 1-20 have been entered and are presented for examination.

Response to Arguments
Applicant’s arguments, filed May 12th, 2022, have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torok et al. (US 2018/0233136) in view of Xu et al. (US 2017/0223568) in view of Sheth et al. (US 2013/0188632).
Regarding claims 1, 11, Torok et al. discloses a computing device (see Figure 2 [Audio Playback Device]) comprising: one or more processors (see Figure 2 [processor 202]); one or more network interfaces (see Figure 2 and paragraph 0089 [I/O Interfaces; WLAN, Bluetooth]); and tangible, non-transitory computer-readable media (see Figure 2 [Memory]) comprising instructions stored therein, wherein the instructions, when executed, cause the computing device to perform functions comprising: for a stream of packets comprising media content to be played in a groupwise fashion by a group comprising one or more group members (see Figure 1 [each Audio Playback Device can be part of a synchronized audio stream; showing two devices in the group to be synchronized]), wherein each group member has a unicast network address (pargraph 0031 [each device comprises an WLAN; Bluetooth radio and ZigBee radio (i.e., respective network address for each network type)]), (i) for packets to be forwarded to at least one group member operating in a first networking mode, forwarding the stream of packets to a multicast group (paragraphs 0085-0086 [multicast packet to each member of a multicast group]).
Torok et al. does not explicitly disclose a peer-to-peer mode and a multicast network address for the group and (ii) for packets to be forwarded to each group member operating in a infrastructure networking mode, converting packets addressed to the multicast network address for the group to packets addressed to the unicast network address of the group member and forwarding the stream of packets to the unicast network address of the group member. 
However, Xu et al. discloses D2D communications may be performed in a broadcast/multicast manner wherein in an infrastructure mode a communication will be unicast (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize converting a multicast packet into a unicast packet when a device is in an infrastructure mode.
The references as combined above do not disclose after receiving at least a portion of a stream of packets addressed to a multicast network address for a group comprising one or more group members, the stream of packets comprising media content to be played in a groupwise fashion by the group.
However, Sheth et al. disclose a multicast communication session with multiple sink devices (paragraphs 0045-0046) wherein source device 40A includes a session manager 41 that coordinates the communication session so source device 40A and participating sink devices 42 use the same universal queue size for a type of media data. In addition, each of source device 40A and sink devices 42 includes a queue monitor that triggers packet processing upon detecting that the respective queue having the universal queue size is full. In this way, source device 40A and sink devices 42 process the media packets in synch to produce synchronized playback of the media data at the individual devices (paragraphs 0037, 0064, 0069).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a group of devices can perform synchronized playback based on respective buffers being full. The motivation for this is to have synchronized playback. 
	Regarding claims 2, 12, the references as combined further suggest for each group member in the group, determining whether (i) the group member is operating in the peer-to-peer networking mode or (ii) the group member is operating in the infrastructure networking mode.
Xu et al. discloses D2D communications may be performed in a broadcast/multicast manner wherein in an infrastructure mode a communication will be unicast (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize determining which mode the device is in in order to send the proper message type.
	Regarding claims 3, 13, the references as combined further suggest wherein determining whether a group member is operating in the peer-to-peer networking mode comprises determining that the computing device is in communication with the group member via a peer-to-peer type of network link, and wherein determining whether the group member is operating in the infrastructure networking mode comprises determining that the computing device is in communication with the group member via a wireless access point.
Xu et al. discloses D2D communications may be performed in a broadcast/multicast manner wherein in an infrastructure mode a communication will be unicast (paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize determining which mode the device is in in order to send the proper message type.
	Regarding claims 4, 14, Torok et al. further discloses wherein determining whether a group member is operating in the peer-to-peer networking mode comprises determining whether one or more packets are to be transmitted between the computing device and the group member without traversing one or more intermediate network devices, and wherein determining whether the group member is operating in the infrastructure networking mode comprises determining whether one or more packets are to be transmitted between the computing device and the group member via a router (see Figures 1B, 7 and paragraph 0061 [one connection can be using a short range radio such as Bluetooth and the other can be using WLAN wherein audio can be sent from external servers using a router and further one of devices 104 can act as an AP]).
	Regarding claims 6, 16, Torok et al. further discloses wherein the functions further comprise: after a new group member has been added to the group, storing an indication of the unicast network address of the new group member (paragraphs 0029-0031 [sending a message with IP address of device; IP address is stored and shared to join the group; group can be “Everywhere” see Figure 7]).
	Regarding claims 7, 17, Torok et al. further discloses wherein the computing device comprises a playback device (see Figures 1A-B, 2 [Audio Playback Device 104]), wherein each group member in the group comprises a playback device (see Figures 1A-B [multiple Devices 104]), wherein the stream of packets comprises the media content and playback timing for the media content, wherein the playback timing is generated by another group member, and wherein the computing device is configured to use the playback timing to play the media content in synchrony with the group members (paragraph 0132 and 134 [Synchronized output of audio begins with audio distribution. For instance, all of the devices 104 in a group 316 can receive the same audio file. A streaming protocol can be implemented that allows an audio distribution master device to send messages to slave devices instructing the slaves to "play this audio file at this time."]).
Regarding claims 8, 18, Torok et al. further discloses wherein each group member in the group comprises a playback device (see Figures 1A-B, 2 [Audio Playback Device 104]), wherein the stream of packets comprises media content and playback timing for the media content, wherein the playback timing is generated by another group member, and wherein the computing device is configured to forward the stream of packets to one or more other group members in a manner sufficient to enable the group members to use the playback timing to play the media content in synchrony the group members (paragraph 0132 and 134 [Synchronized output of audio begins with audio distribution. For instance, all of the devices 104 in a group 316 can receive the same audio file. A streaming protocol can be implemented that allows an audio distribution master device to send messages to slave devices instructing the slaves to "play this audio file at this time."]).
Regarding claims 9, 19, Torok et al. further discloses wherein the stream of packets comprises media content and playback timing for the media content (paragraph 0132 [play this audio file at this time]), wherein the playback timing is generated by another group member, and wherein functions further comprise: forwarding packets comprising clock timing information from the computing device to at least one group member, wherein the clock timing information is sufficient for use with the playback timing by the at least one group member to play the media content in synchrony with the group members (paragraph 0134 [The time synch module 265 is configured to synchronize time between the device 104 and one or more other devices 104 in a group 316. The time synch protocol may run separate from the rest of the audio system, and keeps the audio pipeline 255 clocks of all grouped devices 104 in sync. One device 104 can act as a time master. The time master exchanges timestamp information with slaves so that all slave devices can calculate and correct the time differences (Skew, drift=dSkew/dt) between themselves and the time master. Time synchronization establishes a common time base between the master device and the slaves.]).
 	Regarding claims 10, 20, Torok et al. further discloses wherein forwarding packets comprising clock timing information from the computing device to the at least one group member comprises transmitting the packets comprising the clock timing information to the unicast address of the at least one group member (paragraphs 0134-0135 [The time synch module 265 is configured to synchronize time between the device 104 and one or more other devices 104 in a group 316. The time synch protocol may run separate from the rest of the audio system, and keeps the audio pipeline 255 clocks of all grouped devices 104 in sync. One device 104 can act as a time master. The time master exchanges timestamp information with slaves so that all slave devices can calculate and correct the time differences (Skew, drift=dSkew/dt) between themselves and the time master. Time synchronization establishes a common time base between the master device and the slaves; respective sending of time stamps from master to slave]).
	
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torok et al. (US 2018/0233136) in view of Xu et al. (US 2017/0223568) in view of Sheth et al. (US 2013/0188632) as applied to claims 2, 12 above, and further in view of Toksoz et al. (US 9,846,564).
Regarding claims 5, 15, Torok does not explicitly disclose wherein determining whether a group member is operating in the first networking mode comprises determining whether the computing device is in communication with the group member via an ad-hoc network link and wherein determining whether the group member is operating in the second networking mode comprises determining whether the computing device is in communication with the group member via an ad-hoc network link. 
Torok et al. discloses determining whether a device is in-use by the device using a short range radio link (paragraph 0061). 
However, Toksoz et al. discloses a speaker network can be mesh network (see Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize a device can be determined to be in a first mode or second mode by determining whether the device is part of a mesh group or in communication with a device using a short range radio.  The motivation for this is to determine whether the device can be used as an AP.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465